Exhibit 10.8
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

•
Each year, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of 2U, Inc. (the “Company”) approves the compensation
arrangements for non-employee members of the Board to take effect as of April 1
of such year. The compensation arrangements described below may be modified,
amended or terminated by the Board at any time in its discretion.
•
Each non-employee director will receive an annual cash retainer of $25,000, to
be paid in equal quarterly installments of $6,250 on April 1 (or as soon as
reasonably practicable thereafter) and on the first day of each calendar quarter
thereafter.  At the timely election of a non-employee director, such director
may receive, in lieu of such annual retainer, a restricted stock unit award (the
“Director Retainer RSU Grant”) covering a number of shares of the Company’s
common stock (the “Common Stock”) determined by dividing $25,000 by the Fair
Market Value (as defined in the Company’s Amended and Restated 2014 Equity
Incentive Plan (as amended, the “2014 Plan”) of the Common Stock on the date of
grant. Director Retainer RSU Grants vest in full on the first anniversary of the
vesting commencement date (typically April 1 of the applicable year), assuming
Continuous Service (as defined in 2014 Plan) through the vesting date.
•
Each non-employee director who serves as Chair of the Board or Chair of the
Audit Committee, Compensation Committee or Nominating and Corporate Governance
Committee will receive an additional annual cash retainer of $5,000, to be paid
in equal quarterly installments of $1,250 on April 1 (or as soon as reasonably
practicable thereafter) and on the first day of each calendar quarter
thereafter.  At the timely election of any Chair, such Chair may receive, in
lieu of such annual retainer, a restricted stock unit award (the “Chair Retainer
RSU Grant”) covering a number of shares of Common Stock determined by dividing
$5,000 by the Fair Market Value of the Common Stock on the date of grant. Chair
Retainer RSU Grants vest in full on the first anniversary of the vesting
commencement date (typically April 1 of the applicable year), assuming
Continuous Service through the vesting date.
•
On or about April 1 of each year, each non-employee director will receive an
annual restricted stock unit award (each, a “Director Annual RSU Grant”)
covering a number of shares of Common Stock determined by dividing $200,000 by
the Fair Market Value of the Common Stock on the date of grant. Director Annual
RSU Grants vest in full on the first anniversary of the vesting commencement
date (typically April 1 of the applicable year), assuming Continuous Service
through the vesting date.
•
On or about April 1 of each year, each non-employee director who is then serving
as Chair of the Board or Chair of the Audit Committee will also receive a
restricted stock unit award (each, an “Board/Audit Chair Annual RSU Grant”)
covering a number of shares of Common Stock determined by dividing $15,000 by
the Fair Market Value of the Common Stock on the date of grant. Board/Audit
Chair Annual RSU Grants vest in full on the first anniversary of the vesting
commencement date (typically April 1 of the applicable year), assuming
Continuous Service through the vesting date.
•
On or about April 1 of each year, each non-employee director who is then serving
as Chair of the Compensation Committee or Chair of the Nominating and Corporate
Governance Committee or member of the Audit Committee (other than the Chair)
will also receive a restricted stock unit award (each, an “Other Chair/Audit
Member Annual RSU Grant”) covering a number of shares of Common Stock determined
by dividing $5,000 by the Fair Market Value of the Common Stock on the date of
grant. Other Chair/Audit Member Annual RSU Grants vest in full on the first
anniversary of the vesting commencement date (typically April 1 of the
applicable year), assuming Continuous Service through the vesting date.




--------------------------------------------------------------------------------

Exhibit 10.8

•
In connection with his or her initial appointment to the Board, each
non-employee director will receive a restricted stock unit award (an “Initial
RSU Grant”) on the first day of the first quarter immediately following the
effective date of the director’s appointment. Initial RSU Grants cover a number
of shares of Common Stock determined by dividing $50,000 by the Fair Market
Value of the Common Stock on the date of grant and vest in full on the first
anniversary of the vesting commencement date (which is typically the grant
date), assuming Continuous Service through the vesting date.

•Each Director Retainer RSU Grant, Chair Retainer RSU Grant, Director Annual RSU
Grant, Board/Audit Chair Annual RSU Grant, Other Chair Annual RSU Grant, and
Initial RSU Grant is granted under and subject to the terms and conditions of
the 2014 Plan and an award agreement in substantially the forms previously
approved by the Board or the Compensation Committee to evidence awards issued
under the 2014 Plan. Awards that would otherwise cover partial shares are
typically rounded down to the nearest whole share.•
The cash retainers, equity awards and vesting schedules described in this
summary may be prorated to reflect partial periods of a non-employee director’s
service.



****



